Title: To Benjamin Franklin from Francis Hopkinson, 22 April 1780
From: Hopkinson, Francis
To: Franklin, Benjamin


Dear sir,
Philada. 22d. April 1780
This Letter will be presented by Mr. Foulk the Son of Judah Foulk of this City whom you may remember. I beg leave to recommend him to your Notice, he is a worthy young Man in his private Character—whether Whig or Tory I cannot say—his Connections are for the most part of the latter Denomination.— I wrote to you by Mr. Gerard who is I hope safe arrived at Paris long before this.— We are very anxious here for the Fate of Charles Town—the present Time is probably the very Crisis of Decision respecting that City. The Southern Post arrived last Evening—the British had got their Ships over the Bar—the heavy ones I mean—which was deemed impracticable—& were making their approaches to the City— We sanguine Whigs however are not without Hopes of Relief from the French or Spanish Ships in the West-Indias.— Affairs in Ireland look well for us—a Cork Paper of January has found its Way here, & revived our Hopes from that Quarter— May God defend the Right, & defeat the wicked purposes of those who would oppress & enslave their fellows!—
Your Family & Friends are all well, as also are mine—
I am ever Your truly affectionate
F. Hopkinson 
Addressed: address / Honourable / Doctor Franklin / favour’d by / Mr. Foulk
